    Case 2:90-cv-00520-KJM-DB Document 6345 Filed 10/15/19 Page 1 of 3


                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA
              BEFORE THE HONORABLE KIMBERLY J. MUELLER



RALPH COLEMAN, et al.,        No. 2:90-cv-0520 KJM DB P

            Plaintiffs,

     v.                       MINUTES

GAVIN NEWSOM, et al.,         Date: October 15, 2019
                              Deputy Clerk: C. Schultz
          Defendants.         Court Reporter: Jennifer Coulthard
_________________________/


Counsel for Plaintiffs:
Lisa Ells
Michael Bien
Jessica Winter
Cara Trapani
(Also present, Gregorio Gonzalez, paralegal)

Counsel for Defendants:
Roman Silberfeld
Glenn Danas
Elise Thorn
Kyle Lewis
Adriano Hrvatin
Sharon Garske
Jeff Fisher

Counsel for Non-Party Witnesses, Dr. Michael Golding and Dr.
Melanie Gonzalez:
Wendy Musell


EVIDENTIARY HEARING (Day 1):
9:05 a.m.     All parties present as listed above, including non-
              party witnesses, Dr. Michael Golding and Dr.
              Melanie Gonzalez. The court and counsel discussed
              preliminary matters. Plaintiffs’ motion to exclude
              witnesses was GRANTED, except as to Dr. Melanie
              Gonzalez and Diana Toche. Remaining witnesses
              excused.
   Case 2:90-cv-00520-KJM-DB Document 6345 Filed 10/15/19 Page 2 of 3



9:15 a.m.    Witness, Dr. Michael Golding, sworn and testified.
             (Examination conducted by the court.)
10:00 a.m.   Ms. Ells began examination of the witness.

10:25 a.m.   Mr. Silberfeld began examination of the witness.
10:50 a.m.   All parties excused for morning break.
11:10 a.m.   Court back in session. All parties present as noted
             above. Ms. Ells continued examination of the
             witness, Dr. Michael Golding.
11:20 a.m.   Witness excused. Witness, Katherine Tebrock, sworn
             and testified. (Examination conducted by the
             court.)
11:55 a.m.   Ms. Ells began examination of the witness.
12:15 p.m.   Mr. Lewis began examination of the witness.
12:30 p.m.   The court continued its examination of the witness.
12:35 p.m.   Witness excused for a lunch break. All parties
             excused for lunch break.
1:30 p.m.    Court back in session. All parties present as noted
             above. Outside the presence of any witness, the
             court and counsel discussed housekeeping matters.
1:35 p.m.    Ms. Ells continued examination of the witness,
             Katherine Tebrock.
1:40 p.m.    Witness excused. Witness, Angela Ponciano, sworn
             and testified. (Examination conducted by the
             court.)
1:55 p.m.    Ms. Ells began examination of the witness.
2:10 p.m.    Ms. Garske began examination of the witness.
2:20 p.m.    Ms. Ells continued examination of the witness.
2:25 p.m.    Witness excused. Court in recess to allow video
             conference connection to be made.
2:30 p.m.    Court back in session. All parties present as noted
             above. Witness, Dr. John Rekart, sworn and
             testified. (Examination conducted by the court.)
2:50 p.m.    Ms. Trapani began examination of the witness.
    Case 2:90-cv-00520-KJM-DB Document 6345 Filed 10/15/19 Page 3 of 3



3:10 p.m.    Witness excused. All parties excused for an
             afternoon break.
3:30 p.m.    Court back in session. All parties present as noted
             above. Witness, Dr. David Leidner, sworn and
             testified. (Examination conducted by the court.)
4:00 p.m.    Ms. Trapani began examination of the witness.
4:25 p.m.    Mr. Fisher began examination of the witness.
4:30 p.m.    Ms. Trapani continued examination of the witness.
4:34 p.m.    Mr. Fisher continued examination of the witness.
4:35 p.m.    Witness excused. The court and counsel discussed
             housekeeping matters.
4:50 p.m.    All parties excused for evening recess.
             Evidentiary Hearing (Day 2) set for October 16,
             2019 at 1:30 PM.

EXHIBITS ADMITTED:

Joint O, 101, 172, 173, 174, 175, 176, 201, 210, 212, 214, 215

and 240

TIME IN COURT: 6 Hours, 5 Minutes
